Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 29, 2018

The Court of Appeals hereby passes the following order:

A18A0955. NATASHA UPSHAW v. CARRAWAY GROUP, INC. d/b/a
    SERVPRO OF COLUMBUS.

      Following a bench trial, Carraway Group, Inc. d/b/a Servpro of Columbus
obtained a judgment against Natasha Upshaw in the Municipal Court of Columbus,
Muscogee County for $1,039.99, plus court costs. Upshaw filed a notice of appeal.
We, however, lack jurisdiction.
      Although final judgments of the Municipal Court of Columbus, Muscogee
County are directly appealable as if a judgment from a state or superior court, Ga. L.
1983, pp. 4453-4454, § 33 (c), appeals of all actions for damages in which the
judgment is $10,000.00 or less must be by application for discretionary appeal. OCGA
§ 5-6-35 (a) (6); see also Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655)
(1998). Upshaw’s failure to comply with the discretionary appeal procedure deprives
this Court of jurisdiction to consider her appeal. Accordingly, this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 01/29/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.